Argued April 21, 1933; reargued December 1, 1933.
Albert C. Barnes created a corporation known as The Barnes Foundation. Its principal office and place of business is in Montgomery County. It was not organized for profit; but the purpose of the corporation was to promote the advancement of education and the appreciation *Page 116 
of the fine arts, and to this end to erect, found and maintain an art gallery for the exhibition of ancient and modern art, and to maintain an arboretum for the encouragement of arboriculture and forestry. Buildings were erected on land purchased by Dr. Barnes, and in October, 1929, a dwelling house in Philadelphia was purchased for $50,000. City and school taxes were levied on this latter property. The board of revision of taxes refused to allow an exemption and this proceeding was instituted to restrain their collection. The court below granted an injunction, and the Superior Court sustained this action. From that order this appeal was allowed. Argument has been twice heard by this court.
As the questions of fact must come under our well-settled rule, that the findings of fact made by a chancellor will be given the force and effect of a verdict by a jury and will not be disturbed on appeal if there is evidence to support them (Glenn v. Trees, 276 Pa. 165), we may confine our efforts to an examination of the record to ascertain if the findings are supported by evidence. We agree with the conclusion of the Superior Court, which also went over the record, that the facts as found by the chancellor are sustained by the evidence in the record. We have carefully examined the record and find that there was evidence to support the findings that appellee, an educational institution, was a purely public charity. The foundation had its origin in a charitable impulse of its founder. It was the result of the generosity of Dr. Albert C. Barnes: all its real and personal property, including its endowment, was donated by him. Its purpose was to promote the education and cultural development of young men and women, and the fact that they were to be educated in the field of art, instead of law or medicine, can make no difference, if the intent and purposes of the corporation are purely charitable, as the court below has found them to be.
No applicant for instruction is barred from the foundation except for drunkenness, incompetency, or because *Page 117 
of the necessary limitation of the number that may be taken care of by the institution, having due regard to the best educational results obtainable. A careful review of the cases shows that Judge BALDRIGE, who spoke for the Superior Court, has correctly concluded that the chancellor did not err in holding appellee to be a purely public charity.
Its property located in Montgomery County is open to the public which is admitted thereto in accordance with the provisions of the by-laws, rules and regulations of the foundation. The limitation that the general public may not use the gallery at will is in accord with the practices of leading colleges and universities, which are tax free. As stated by the president judge of the court below: "It must be borne in mind that the gallery is used not as an art gallery as that term is ordinarily understood, but that it is an integral part of a new educational experiment, and the unrestricted admission of the public would be as detrimental to the work of The Barnes Foundation as it would be to the work carried on in the laboratories and clinics of the University of Pennsylvania. A clear conception of this fundamental destination will aid in understanding the educational work of The Barnes Foundation." Reasonable regulations for admission of the public do not destroy the charitable nature of a gift where it is otherwise found to be so.
The rights, duties and privileges of this foundation are contained in its charter and trust indenture, and nothing that Dr. Barnes may say or think can alter that instrument; and, as we read the documents, the control which Dr. Barnes may think he has of the foundation, and what it really amounts to, are entirely different things. The relevant portions of the deed of trust, incorporated in the by-laws, preclude any such thought. The lands would seem to be irrevocably vested in the foundation. There is nothing in the deed of trust which suggests or permits the trustees at any time or in any way to reconvey the paintings to Dr. Barnes, and if the *Page 118 
time comes when the foundation fails, their transfer or sale would be subject to the control of the courts, as well as the disposition of the purchase price to objects similar to those contemplated by the foundation. Indeed, Dr. Barnes would want this to be so, for, after he has passed on, in years to come, he certainly would not want to put power into the hands of his trustees to uproot this foundation and cause the fruits of his labor to be turned over to private hands for private use. The provisions of this deed of trust do not in any way affect the purely public, charitable character of the foundation. We need not pursue this thought further.
With regard to the land at Spruce Street, two questions are presented for our determination: is this property necessary for the efficient discharge of the business of the charity; and is the fact that these premises are not contiguous to the main property in Montgomery County sufficient to exclude it from the tax exemption generally afforded the assets of charitable corporations by statute? The court below found the premises were necessary, within the meaning of the law, for the efficient discharge of the corporation's business, and that court and the Superior Court have described the uses to which the building is put. Such uses are clearly within the scope of the charitable endowments of the foundation. "Necessary for the efficient discharge" does not mean an absolute necessity, but a reasonable necessity, embracing the ideas of convenience and usefulness for the purposes intended.
As found by the Superior Court, the property on Spruce Street did not produce any income. A charge made to cover all or part of the actual expense of certain agencies used in carrying out the purposes of a public charity, where there is no intent to profit and no actual profit is made, does not destroy the purely charitable nature of an organization. We all know that tax-exempt educational institutions defray much of the cost of salaries, building maintenance, and plant upkeep, as well *Page 119 
as of the publication of the results of research and investigation promoted under their auspices, by tuition charges, laboratory fees, and other charges.
It is strongly urged that the grounds though used for the corporate purposes of the charitable institutions are not annexed thereto because separated from the main plant, and therefore are not entitled to tax exemption under the Act of April 30, 1925, P. L. 388. Appellants place great stress on the words of the act "with the grounds thereto annexed" as indicating that all land which is to have the benefit of tax exemption must be contiguous, adjoining property only. We are not impressed with the attempt to confine the interpretation of these words to their purely geographical or locative connotation. Rather, they convey to our minds, in view of the policy of this Commonwealth toward public charities, the meaning of "in connection with" the particular institution, or "as part of the means" of the charity for accomplishing its public purposes. An historical examination of the tax exempting legislation applicable to charitable institutions convinces us that this interpretation is justified. We find the language of the Act of 1925, supra, so far as it affects the case at bar, is not different from that in the earliest act and those that follow.
The Act of April 16, 1838, section 29, P. L. 525, provided that "all churches, meeting houses or other regular places of stated religious worship with the grounds thereto annexed forthe occupancy and better enjoyment of the same, all burial grounds . . . . . ., all universities, colleges, academies, and schoolhouses belonging to any county, . . . . . . with thegrounds thereto annexed, . . . . . . are hereby exempted from all and every . . . . . . tax and . . . . . . taxes . . . . . . ." This act was amended by the Act of July 2, 1839, section 3, P. L. 576. These acts did not contain the words "necessary for the occupancy and enjoyment" of the named charities. The legislature passed the Act of April 14, 1861, section 13, P. L. 625, which provided "That all property, real or personal, *Page 120 
. . . . . . which is now by law exempt from taxation, other than that which is in . . . . . . actual use and occupation . . . . . . and from which an income or revenue is derived by the owners thereof, shall hereafter be subject to taxation."
The Act of April 8, 1873, P. L. 64, was an act "To repeal all laws exempting real estate from taxation." It was held in Northampton Co. v. Lehigh Coal  Navigation Co., 75 Pa. 461,463, that this act repealed all special laws on the subject of tax exemption. Justice SHARSWOOD there said: "We think it very apparent, as well from the title as the whole scope of the enacting words of the Act [of 1873, supra] that its object was not to change the course of judicial decisions upon the construction of the general tax laws, but to repeal the large number of special acts upon the statute book exempting particular properties. These special laws had become a great evil."
The following year the Constitution of 1874 was adopted, the IXth article of which declared:
"Section 1. All taxes shall be uniform upon the same class of subjects . . . . . .; but the General Assembly may by general laws exempt from taxation . . . . . . institutions of purely public charity.
"Section 2. All laws exempting property from taxation other than the property above enumerated shall be void."
The Act of May 14, 1874, P. L. 158, enacted pursuant to the constitutional provisions, stated: "all . . . . . . hospitals, . . . . . . colleges, . . . . . . and institutions of learning . . . . . . with the grounds thereto annexed and necessary forthe occupancy and enjoyment of the same, founded, endowed and maintained by public or private charity . . . . . . be and the same are hereby exempted from all and every . . . . . . tax."
The law stood thus until the Act of July 17, 1919, P. L. 1021, together with the Amendatory Act of April 9, 1921, P. L. 120, which contained exactly the same language excepting *Page 121 
that the Act of 1921 adds a proviso here immaterial. These acts declared tax-exempt ". . . . . . all churches, meeting houses . . . . . . with the ground thereto annexed necessary for theoccupancy and enjoyment of the same . . . . . . all hospitals, . . . . . . colleges, . . . . . . and institutions of learning, . . . . . . or charity, with the grounds thereto annexed andnecessary for the occupancy and enjoyment of the same . . . . . . ."
No change so far as the present controversy is concerned was made in the Act of 1925, P. L. 39, as amended by the Act of 1925, P. L. 388.
It should be noted that in none of these acts is there a provision that the school buildings and dormitories of universities, colleges, academies and institutions of learning, with the grounds thereto annexed shall be exempt. On the contrary it is stated that the universities, colleges, academies and institutions of learning themselves, with the grounds thereto annexed, are exempted. Nowhere is there a provision that all of the grounds upon which all of the buildings are erected must be immediately contiguous. When the Act of 1925, supra, was enacted, the courts of this Commonwealth had construed language which is identical with that in the Act of 1925 as not requiring grounds to be adjoining or contiguous to the main plant of the charity in order to be tax exempt.
In Pennsylvania Hospital v. Delaware Co., 169 Pa. 305, this court had before it the Act of 1873, supra, the Constitution of 1874, article IX, supra, and the Act of 1874, supra.* We specifically passed upon the question now discussed, and Justice MITCHELL, speaking for the court, stated: " 'The two departments though separated by a county line and some miles of distance, will nevertheless *Page 122 
constitute one whole . . . . . . together they will constitute the actual plant used . . . . . . organized and looked at from the property point of view,' " quoting from House of Refuge v. Smith, 140 Pa. 387. While the contributors to the Pennsylvania Hospital was incorporated by an Act of General Assembly of the Province of Pennsylvania on May 11, 1751, and was confirmed by the King in Council on May 10, 1753, V Statutes at Large, Pennsylvania, 129, the corporation was governed by all of these statutes.
Similarly, Judge LYON, in Dickinson College v. Cumberland Co. Comrs., 12 Pa. County Court Reports 582, held that the president's house was exempt from taxation though it was not situated on the same piece of ground as the college.
The Superior Court had before it the same question in National Farm School v. Commissioners of Bucks Co., 87 Pa. Super. 231. It was there said: "The rule deducible from these cases [the cases above cited] is that the institution may have buildings and grounds separated from each other, but, when taken together they constitute one whole plant, the operation of which is devoted to the purposes contemplated by the statute, the different tracts are exempted from taxation."
Where identical words are used in several statutes relating to the same purpose and concerning the same subject-matter, the judicial construction given to the language of one will not be changed or altered in the construction of that language in subsequent statutes.
In Northampton Co. v. Lehigh Coal  Navigation Co., supra, we held that when the same words are used in taxing statutes (Acts of 1834 and 1873) and this court has interpreted the words in the first statute, prior to the enactment of the second, unless the latter act elsewhere contains words that would broaden, explain or differentiate the prior interpretation, there is no reason in construing the second statute to give its words an enlarged or broader meaning. *Page 123 
It must be presumed that the legislature was cognizant of the interpretation which the courts had placed upon the language it had employed in acts prior to that of 1925. Hence, when it used the identical terminology it obviously intended the meaning which the courts had theretofore placed thereon, and gave to that interpretation the force of a rule of property: Ray v. Natural Gas Co., 138 Pa. 576, 590; Struthers v. Dunkirk, etc., Ry. Co., 87 Pa. 282; Buffington v. Summit Branch R. R. Co.,74 Pa. 162, 165; McDowell v. Oyer, 21 Pa. 417, 423; Gauthreaux v. Theriot, 46 So. 892 (La.); Boston Safe Dep.  T. Co. v. Collier, 222 Mass. 390.
Appellants insist that a building for the purposes to which the Spruce Street premises have been put, could be placed on the main tract in Montgomery County. Considerable testimony as to the propriety of erecting a new structure on the premises was taken in a supplementary proceeding had since the first argument before this court. It is a general rule that the management of corporate affairs is within the discretion of the proper officers of the corporation, and this discretion when not abused is not to be interfered with by the courts where the corporation is invested with a public character. See Railway v. Peet, 152 Pa. 488; Philadelphia v. Ward, 174 Pa. 45; Lancaster Co. v. Y. W. C. A., 92 Pa. Super. 514. An examination of the evidence indicates that there was no abuse of discretion by the trustees of the foundation in selecting the premises in controversy for the purposes of the charity instead of constructing a building on the main tract, for the reason that all of the latter property is required, as testified to by reputable witnesses experienced in such matters, for future development in accordance with prudent and reasonable planning.
We therefore hold that a charitable institution may have buildings and grounds geographically separated from each other, but united in their common usefulness and purpose into one plant, the operation of which is devoted *Page 124 
to the ends contemplated by the statute; and all are tax exempt.
The decree of the Superior Court is affirmed.
* The Pennsylvania Hospital was originally exempted from taxation by the special Act of April 18, 1853, P. L. (1854), 835. For repeal of this act see the Act of April 8, 1873, P. L. 64; Constitution of 1874, article IX. Also Northampton Co. v. Lehigh Coal  Nav. Co., 75 Pa. 461; Phila. v. Penna. Hospital,134 Pa. 171.